             Case 2:21-cv-00006-RSL Document 13 Filed 03/04/21 Page 1 of 2




 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
   JULIAN FLORES, aka JULIAN FLORES
 9 SANCHEZ,                                               No. 2:21-CV-00006-RSL

10                                         Plaintiff,     STIPULATION REGARDING
                                                          DEADLINE FOR WELLS FARGO
11         v.                                             BANK, N.A. TO RESPOND TO
                                                          COMPLAINT
12 WELLS FARGO BANK, N.A.,

13                                      Defendant.

14
            Plaintiff Julian Flores aka Julian Flores Sanchez (“Plaintiff”) and Defendant Wells
15
     Fargo Bank, N.A. (“Wells Fargo”) stipulate that Wells Fargo may have until March 12, 2021,
16

17   to answer or otherwise respond to Plaintiff’s complaint. Wells Fargo first sought, and Plaintiff

18   granted, an extension from February 3, 2021, until March 5, 2021. Wells Fargo has requested
19   and Plaintiff agreed to such a further extension of one week in order for Wells Fargo to further
20
     review and respond to the allegations in the complaint. Plaintiff and Wells Fargo now stipulate
21
     to an additional week’s extension to March 12, 2021, for Wells Fargo to answer or otherwise
22
     respond to the complaint. The parties do not ask that any other deadlines be altered, including
23

24   those set forth in the Court’s Order Regarding Initial Disclosures, Joint Status Report, and Early

25   Settlement (ECF No. 11).

26          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
     STIPULATION RE DEADLINE FOR WELLS
     FARGO BANK, N.A. TO RESPOND TO                                                    K&L GATES LLP
                                                                                925 FOURTH AVENUE SUITE 2900
     COMPLAINT - 1                                                             SEATTLE, WASHINGTON 98104-1158
                                                                                   TELEPHONE: (206) 623-7580
                                                                                    FACSIMILE: (206) 623-7022
             Case 2:21-cv-00006-RSL Document 13 Filed 03/04/21 Page 2 of 2




 1          DATED March 3, 2021

 2   BARRAZA LAW, PLLC                                    K&L Gates LLP
 3
     By /s/ V. Omar Barraza                               By /s/ Peter A. Talevich
 4      V. Omar Barraza, WSBA # 43589                        /s/ Raina V. Wagner
                                                             Peter A. Talevich, WSBA # 42644
 5                                                           Raina V. Wagner, WSBA # 45701
     BARRAZA LAW, PLLC                                    K&L Gates, LLP
 6   10728 16th Avenue SW                                 925 Fourth Avenue, Suite 2900
     Seattle, WA 98146                                    Seattle, WA 98104
 7   (206) 933-7861                                       (206) 623-7580
                                                          peter.talevich@klgates.com
 8                                                        raina.wagner@klgates.com
 9   Attorney for Plaintiff Julian Flores                 Attorneys for Defendant Wells Fargo
     aka Julian Flores Sanchez                            Bank, N.A.
10

11   HENRY & DEGRAAFF PS
12
     By /s/ Christina L. Henry
13     Christina L. Henry, WSBA # 31273
14   HENRY & DEGRAAFF, PS
     787 Maynard Avenue South
15   Seattle, WA 98104
     (206) 330-0595
16   chenry@hdm-legal.com
17   Attorney for Plaintiff Julian Flores
     aka Julian Flores Sanchez
18

19
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
20
            DATED this 4th day of March, 2021.
21

22

23                                          Honorable Robert S. Lasnik
                                            United States District Court Judge
24

25

26

     STIPULATION RE DEADLINE FOR WELLS
     FARGO BANK, N.A. TO RESPOND TO                                                  K&L GATES LLP
                                                                              925 FOURTH AVENUE SUITE 2900
     COMPLAINT - 2                                                           SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
